Titone, J. (concurring).
Since August, 1973 the plaintiffs have been the owners of an improved parcel of land, situated in the Town of North Hempstead, which adjoins a portion of the westerly boundary of the defendant village. Plaintiffs’ property, together with three other adjoining lots, one of *442which is located within the village, was formerly part of a tract of land known as the "Goodman property”. The Goodman property fronted on the easterly and southerly sides of Chase Road (a street not within the village), and on the westerly end and southerly side of Hunt Lane (a village street which ended at the Goodman property). The driveway of the house on the subject property leads to the westerly end of Hunt Lane and was used for access by the original owner of the entire tract, Dr. Goodman. Upon the death of Dr. Goodman, the entire tract was purchased and subdivided. As a result of the subdivision, the plaintiffs’ plot, upon which the house and driveway are located, was left with frontage only on the westerly end of Hunt Lane.
With respect to governmental action vis-á-vis the Goodman tract as it pertains to the dispute herein, the record reveals that, in 1935, the Village Board of Trustees resolved that the westerly end of Hunt Lane and the northerly ends of two other streets (Eakins and Thayer, or Nassau) be discontinued, that the streets be closed by suitable barriers, and that the official map of the village be amended to show the changes. The evidence indicates that the permanent barriers have been in place across the northerly ends of Eakins Road and Thayer Road for many years; however, no such permanent barrier was erected across Hunt Lane in the ensuing years from 1935.
The village admits that the plaintiffs’ predecessor in title continued to have access to Hunt Lane from the driveway after the adoption of the resolution in 1935, except for a 24-hour period once a year when access was barred by a temporary wooden barricade. The placing of the temporary barrier each year, and the accompanying expenses, were reported to the Village Board of Trustees and recorded in its minutes. At a meeting of the board in July, 1956, the Mayor stated that he would request plaintiffs’ predecessor to "make plans to abandon this Hunt Lane entrance to his property”.
An official map of the village, filed in 1936, lists the legend revisions through April 1, 1936. Under the date of October 16, 1935, there is the notation that the north ends of Eakins and Thayer are closed, but there is no reference to the closing of Hunt Lane. The map proper bears the notations at the northerly end of both Eakins and Thayer: "Portion of St Closed Oct. 16, 1935” and "Barrier Erected”. There is no notation with respect to either a closing, dead end, or barrier at the westerly-end of Hunt Lane. In the official map of the village filed in *4431963, an addition has been made to the previous entry in the legend so that it reads: "Oct. 16, 1935 Portion of Street Closed Eakins Rd. (North End) Oct. 16, 1935 Portion of Street Closed Thayer Rd or Nassau Ave. (North End) & West End of Hunt Lane”.
However, while on the map proper the notation at the north end of Thayer is "Barrier Erected Portion of St. Closed Oct. 16, 1935”, and the notation at the north end of Eakins is "Portion of St. Closed Oct. 16, 1935 Dead End—Barrier Erected June 13, 1934”, the only notation at the west end of Hunt Lane is "Dead Ended Oct. 16, 1935”.
On May 30, 1973 the plaintiffs contracted to purchase the subject property, title to close on or about August 21, 1973. On August 18, 1973 they first learned of the village’s intention to erect a barrier at the westerly end of Hunt Lane, cutting off access to the driveway of the subject property. When the plaintiffs took title on August 21, they obtained an easement from the seller over the plot to the west, providing access to a street outside the village. In June, 1975, the village constructed a permanent barrier across the west end of Hunt Lane.
On this record, the defendant should be estopped from asserting a right to erect the permanent barrier (cf. La Porto v Village of Philmont, 39 NY2d 7). "[W]hen lands abut upon a public street, there is appurtenant to such lands an easement of access over the public street, whether or not the abutting owner owns the fee of the street” (Regan v Lanze, 40 NY2d 475, 482). Furthermore, a prospective purchaser is entitled to rely on the official map, which, by statute, "is to be deemed to be final and conclusive with respect to the location and width of streets * * * shown thereon” (Village Law, § 7-724, formerly §§ 179-e and 179-h).
The term "dead end” appears to have no legal significance and is to be given its ordinary meaning, which is defined as "an end * * * that has no exit or continuation”, a "blind alley”, a "cul-de-sac” (see Webster’s 3d New International Dictionary; Wickham v Town of Newfane, 190 Misc 880). Since the westerly end of Hunt Lane has always terminated at the driveway of the subject property, the notation on the map proper that Hunt Lane was "Dead Ended” provides no indication that the street was ever designated to be closed. Both to a motorist and an abutting owner, the term "dead end” does not connote the closing of a street by a municipal authority; *444rather it is deemed synonymous with the term "no through traffic”. Prospective purchasers frequently elect to purchase property abutting on a dead end street because of the relative quiet, privacy and safety derived therefrom. It is common knowledge that owners of property abutting a dead end street, their guests, and others, enjoy unlimited access to and from such abutting property by motor vehicles.
I am also constrained to the view that the addition to the official map in 1963 of the legend that the westerly end of Hunt Lane was closed on October 16, 1935, and that Eakins and Thayer Roads were also closed on the same day, would logically cause the viewer to examine and compare the notations on the face of the map itself with respect to those streets. Such comparison of the notation "Dead Ended” at the westerly end of Hunt Lane, with those at the northerly ends of Eakins Road ("Portion of St. Closed Oct. 16, 1935 Dead End-Barrier Erected June 13, 1934”) and Thayer Road ("Barrier Erected Portion of St. Closed Oct. 16, 1935”), would undoubtedly leave the reader with the belief that there is legal and unobstructed access to and from Hunt Lane, the only street on which the subject property abuts. Faced with the ambiguity between the legend and the map itself, the plaintiffs had the right to rely on the latter, since the map and the amendments thereto were official acts mandated by the resolution of the village fathers (see La Porto v Village of Philmont, 39 NY2d 7, 12, supra), while the legend, being merely descriptive, is not necessarily totally accurate as to what was to follow (see Van Ruiten v Van Ruiten, 74 Cal Rep 186).
The Court of Appeals has said that "where a governmental subdivision acts or comports itself wrongfully or negligently, inducing reliance by a party who is entitled to rely and who changes his position to his detriment or prejudice, that subdivision should be estopped from asserting a right or defense which it otherwise could have raised” (Bender v New York City Health and Hosps. Corp., 38 NY2d 662, 668). We have stated that the "courts must weigh the degree of manifest injustice against the effect, in the particular case, of intervention into the public processes” (Eden v Board of Trustees of State Univ. of N Y, 49 AD2d 277, 284). The application of these principles to the facts at bar mandates that the doctrine of estoppel be invoked. It is clear that the village acquiesced in the continued use by plaintiffs’ predecessor of the village *445street as an access to the driveway of the subject premises. The village has advanced no explanation for its failure to deal with the westerly end of Hunt Lane as it had dealt with the northerly ends of Eakins and Thayer. The plaintiffs, on the other hand, are blameless and, by entering into a contract to purchase the subject property, and by contracting to sell and give possession to their former home, they changed their position to their detriment. Furthermore, this record seems particularly devoid of any evidence which would warrant holding that the erection of a barrier across Hunt Lane is in furtherance of the public health and welfare.
The injustice to the plaintiffs far outweighs any willowy effect upon public interest which may result if estoppel is invoked. The refusal to invoke estoppel deprives the plaintiffs of what was an important consideration in their purchase of the subject property, to wit, access from their driveway to the abutting village street. It is undenied that when the plaintiffs took title to the subject property, the lot met all legal requirements. With the barricade erected it may be necessary for the plaintiffs to go to the expense of obtaining a variance from the town. In contrast, if estoppel is invoked, the harm to the village is not apparent and probably nonexistent. Whatever considerations motivated the passage of the resolution 41 years ago no longer seem to exist. The village admits that each of the resident owners of property on Hunt Lane within the block front of the subject property and the next easterly block front protested in writing the closing off of Hunt Lane to the plaintiffs and requested that it remain open for the plaintiffs’ use. The original property has been subdivided and only the plaintiffs’ parcel would have access to Hunt Lane. Any increase in traffic would be limited to the vehicles of the plaintiffs and their visitors. Plaintiffs’ acceptance of title to the subject parcel, with an easement over adjoining land, does not constitute a waiver in view of the fact that they were obligated to convey title to their former home only one week after they received notice of the village’s intention to erect the barricade. They brought suit to restrain the village immediately after the village began construction. On the record, and since every element of estoppel is present, the plaintiffs should be accorded the right to use and enjoy their property free from any further bureaucratic harassment. Accordingly, the order of Special Term should be reversed, and the plaintiffs’ cross motion for summary judgment should be granted to the *446extent of enjoining the defendant village from erecting a barrier or wall across Hunt Lane.
Damiani, J., concurs with Hargett, J.; Titone, J., concurs with a separate opinion; Hopkins, Acting P. J., and Shapiro, J., dissent and vote to affirm the order on the opinion of Mr. Justice Oppido at Special Term.
Order of the Supreme Court, Nassau County, dated January 7, 1976, reversed, on the law, without costs or disbursements, defendant’s motion for summary judgment denied, and plaintiffs’ cross motion for summary judgment granted to the extent that the defendant is enjoined from erecting a barrier or wall across Hunt Lane.